Citation Nr: 1225756	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-10 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lung disability, to include bronchitis. 

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for a lumbosacral spine disability.

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral foot disability.  

5.  Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral knee disability.  

6.  What evaluation is warranted for posttraumatic stress disorder from April 18, 2011?  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1982, and from April to August 1984.  She served in the United States Army Reserve from February 1984 to February 1990, to include periods of active and inactive duty for training, including active duty for training from February 24 to March 9, 1985. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, and Cleveland, Ohio.   The case was forwarded to the Board by the Cleveland RO. 

In April 2009, the Veteran testified during a hearing at the Cleveland RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In August 2009, the case was remanded to the RO, via the Appeals Management Center (AMC), for further development.  

The Board notes that a claim of entitlement to service connection for posttraumatic stress disorder was initially on appeal.  In an April 2011 rating decision, however, VA granted entitlement to service connection.  Hence, that question is no longer on appeal before the Board.   

The issues of entitlement to service connection for cervical and lumbosacral disorders, and the question what initial rating is warranted for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran currently has a chronic lung disability, including bronchitis, that is related to service.     

2.  In May 1997, VA declined to reopen claims of entitlement to service connection for lumbosacral, knee and foot disorders.  

3.  Evidence associated with the record since the May 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lumbosacral spine disability. 

4.  Evidence associated with the record since the May 1997 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.

5.  Evidence associated with the record since the May 1997 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a  bilateral knee disability. 



CONCLUSIONS OF LAW

1.  A chronic lung disability, to include bronchitis, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  A May 1997 rating decision which declined to reopen the issues of entitlement to service connection for lumbar, knee and foot disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2006 and April 2008 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In regard to the claims to reopen, the Veteran was notified of the need to submit new and material evidence, the applicable definition of new and material evidence, the reason why her claims were previously denied and the requirement that new and material evidence relate to the reason for these prior denials.  The case was most recently readjudicated in June 2011.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims herein decided.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  
  
In August 2009, the Board instructed the AMC/RO to attempt to obtain service treatment records from the Veteran's period of reserve service in Ohio, and to attempt to obtain the specific dates that the Veteran was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  To comply with this instruction, the RO/AMC contacted the Department of the Army office in Columbus, Ohio, and the Army Reserve Regional Support Group in Whitehall, Ohio.  The RO/AMC was subsequently informed by the Regional Support Group that the Reserve Command under which the Veteran served no longer exists and that there were no records available for the time period in which the Veteran was in the Reserves.   The Board finds that these actions constitute substantial compliance with the remand instruction, and that further efforts to secure Reserve records would be futile.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required.)

II.  Analysis

Service connection for lung disability

The Veteran claims that she has a lung disability which first became manifest during service.  During the April 2009 Board hearing, she reported developing a chronic cough in-service after participating in a gas chamber exercise.  She also testified that she experienced a number of colds during service and that after separation she was told by medical personnel that she had bronchitis.   She did not know how long she had had bronchitis but was sure that it started in the military.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records show that she was treated for an upper respiratory infections in April and September 1981, and for sinus congestion in February 1982.  She also reported having chest pain while running and chest pain associated with a viral illness.

In her March 1982 separation medical history report the Veteran declared that she had had difficulty with chronic or frequent colds, shortness of breath, a chronic cough, and chest pain or pressure.  The examiner noted that the appellant's history was secondary to running and physical training.  Significantly, clinical evaluation in March 1982 revealed that the Veteran's lungs and chest were normal.  

In a February 1984 report of medical history prepared for enlistment into the reserves the Veteran indicated that she was in "perfect health."  She specifically denied any prior history of chronic or frequent colds, shortness of breath, as well as chest pain and pressure.  Physical evaluation in February 1984 revealed that the appellant's lungs and chest were clinically normal.  

A September 1999 private medical examination produced a pertinent diagnosis of chest pain not typical of angina.  A June 2004 private chest X-ray produced a diagnostic impression of normal chest radiograph.  

The evidence preponderates against finding that the Veteran has a current chronic lung disability, to include bronchitis.  She has testified that she has always had a cough since service and that she was diagnosed with bronchitis soon after service.  There is, however, no medical evidence showing a current diagnosis of any lung disability to include bronchitis.  

While the Veteran is competent to report a history of a chronic cough, without evidence showing a medical diagnosis of a chronic respiratory disorder, to include a disorder manifested by a cough, her lay report of symptoms is an insufficient basis to find that she has a chronic respiratory disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even assuming arguendo that she has a chronic respiratory disorder, without competent evidence linking such a disorder to service there is no basis to grant service connection.  38 U.S.C.A. § 1131.  

If the appellant is aware of medical evidence that would show a chronic respiratory disorder, to include evidence that would relate such a disorder to service, the Veteran has not provided identifying information and/or a release of information to allow VA to attempt to obtain such evidence.  Finally, while the appellant may sincerely believe that she suffers from a chronic respiratory disorder that is related to service, as a layperson the Veteran is not competent to offer either a diagnosis or an opinion linking such a diagnosis to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The claim is therefore denied.


New and material evidence

In a May 1997 rating decision, VA declined to reopen claims of entitlement to service connection for low back, bilateral knee, and bilateral foot disorders.  The RO found that no post-service evidence of a continuity of symptomatology had been received for any of the claimed disabilities.   The appellant was informed of this decision, however, she did not perfect a timely appeal.  Hence, the May 1997 rating decision is final.   38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Lumbosacral disability

Regarding, the claim for lumbosacral disability, the evidence of record at the time of the May 1997 decision primarily consisted of service treatment records and a December 1993 VA examination report.  The service treatment records show that the Veteran initially injured her upper back during physical training in December 1978 and was then involved in a motor vehicle accident in February 1979.  Subsequently, she periodically reported both neck and low back pain during service.  At her March 1982 separation examination the Veteran's spine was found to be normal, however, the appellant reported a intermittent back pain.   

The December 1993 VA examination report includes a diagnosis of a residual injury of the lumbosacral spine.  

As noted previously, in a February 1984 report of medical history prepared for enlistment into the reserves the Veteran indicated that she was in "perfect health."  She specifically denied any prior history of recurrent back pain.  Physical evaluation in February 1984 revealed that the appellant's spine was clinically normal.  

Evidence received since the May 1997 denial includes September 2004 and an April 2009 letters from a private chiropractor, J.D.  In the September 2004 letter, the chiropractor indicated that the Veteran was involved in a motor vehicle accident in June 2004 where she got hit from behind at high speed.  While the chiropractor found that the Veteran's current cervical and lumbosacral spine herniations could have been caused by the motor vehicle accident the chiropractor also found that the accident also could have re-aggravated a pre-existing condition.  

In the April 2009 letter, the chiropractor found that there was a strong probability that the Veteran's injuries were still persisting and were causally related to her military injury.  

As the evidence from J.D., has had not been previously considered, it is new.  It is also material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it suggests that the Veteran's current low back disorder may be related to in-service trauma.  Thus, the claim is reopened.


Bilateral knee and foot disabilities

Regarding the claims of entitlement to service connection for bilateral knee and foot disabilities, the evidence of record at the time of the May 1997 rating decision included the service treatment records, the report of December 1993 VA examination and a March 1994 VA medical certificate.

The service treatment records show some findings of corns and calluses.  There was also one complaint of frostbitten feet in January 1979.  On examination at that time, the feet were found to be cold to the touch but not frostbitten.  In May 1980, she was found to have foot blisters and in need of having calluses trimmed.  In September 1981, she was found to have corns on the top of her feet and tenderness on the bottoms of her feet.  The diagnostic assessment was corns and bunions.  In December 1981, the Veteran received routine debridement of calluses on both feet.  In February 1982, she complained of calluses on the left foot and requested that they be cut off.     

Additionally, the records show some findings of knee pain and swelling.  In November 1978, swelling was noted on the superior right patella medially and laterally on the mid thigh.  In August 1979, the Veteran complained of bilateral thigh and knee pain when walking or going up stairs.  In October 1979, she again complained of a swollen knee and bilateral knee pain.   In April 1981, she complained of left knee pain, which was diagnosed as possible bursitis.  

At her March 1982 separation examination, the Veteran's feet and lower extremities were clinically evaluated as normal.  On her report of medical history at separation, the Veteran reported that she had had difficulty with swollen or painful joints, cramps in her legs and foot trouble.  Her history of foot calluses and exertional leg cramps were specifically noted.   

As noted, at her February 1984 Army reserve examination the Veteran reported a prior history of swollen or painful joints, to include a history of right knee pain.  Physical examination in February 1984, revealed her lower extremities and feet to be normal.  

At a December 1993 VA examination the Veteran reported that the corns and calluses on her feet began in service.  She also reported bilateral knee problems to include aching pain, soreness, tenderness and swelling.  Physical examination yielded diagnoses of bilateral knee strains and corns, calluses and metatarsalgia of the feet.  

A March 1994 VA medical certificate shows a diagnosis of rule out Baker's cyst.

Evidence received since the May 1997 rating decision includes a September 1999 medical examination report prepared by F.D.K., a February 2000 VA podiatry clinic report, a May 2005 VA primary care note, and statements from the Veteran.  

The September 1999 report from F.D.K. revealed a normal range of passive knee motion.  Pain was noted on active knee motion.  While the Veteran complained of Baker cysts behind both knees the examiner did not feel any Baker's cyst behind either knee.  No knee disability was diagnosed.  

The February 2000 VA podiatry clinic report shows that the Veteran reported that her calluses were progressively getting worse.  After examination, she was diagnosed with bilateral onychomycosis, bilateral tinea pedis and heloma molle (soft corn) of the fifth digit, medial aspect of the right foot.  The May 2005 VA primary care clinic note shows calluses on both feet at the heads of the fifth metatarsal phalangeal joints.  In her statements, the Veteran has generally indicated that her current problems with her knees and feet are a result of knee and foot problems she had in service.  

To the extent that the above evidence has not been considered, it is new.  The Board, however, does not find it material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  Regarding the knees, the newly received evidence simply reflects that the Veteran has continuing knee pain.  It does not tend to show a continuity of symptomatology since service, or that any current knee disability is otherwise related to service.  

Regarding the feet, the evidence tends to show that the Veteran continued to have some foot trouble, including calluses, at least intermittently, from 1993 to 2005.  It does not, however, tend to show a continuity of symptomatology since service, however, which was the basis for the prior denials.  More importantly, it does not tend to show that any current foot disability is related to the foot problems experienced in service.  

There is no indication that J.D., the private chiropractor, has ever evaluated or treated the Veteran for knee or foot disability.  Consequently, his April 2009 generalized finding concerning the etiology of the Veteran's disabilities is not shown to apply to any knee or foot disabilities.  In sum, as new and material evidence has not been received in relation to either of these claims, they must be denied.    


ORDER

Entitlement to service connection for a lung disability, to include bronchitis, is denied. 

New and material evidence having been received, the claim of entitlement to service connection for a lumbosacral disability is reopened.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a bilateral knee disability is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection a bilateral foot disability is denied.



REMAND

Having reopened the claim of entitlement to service connection for a lumbosacral spine disability, the Board must consider the merits of the claim.  On review, further development is warranted.  Further development of the claim of entitlement to service connection for a cervical disorder is similarly warranted.  

As alluded to above, the private chiropractor, J.D., in September 2004 and April 2009 letters, found that there may be a relationship between the cervical and lumbar spine injuries the Veteran experienced in service and her current cervical and lumbar spine disabilities.  Given these findings, the Veteran should be afforded a VA examination by an appropriate physician prior to final determination of these claims.  38 C.F.R. § 3.159(c)(4).  

Prior to scheduling the VA examination, the AMC/RO should obtain all records of VA treatment and evaluation of any cervical and/or lumbosacral disability since October 2008.  The AMC/RO should also ask the Veteran to identify all sources of recent treatment or evaluation she has received for any cervical and lumbosacral disorder, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Finally, in a June 2011 statement, the Veteran expressed disagreement with the initial rating assigned for PTSD.  The Board construes this statement as a notice of disagreement.  As a statement of the case has yet to be issued on this issue, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of private and/or VA treatment for the Veteran's cervical and  lumbosacral disabilities since October 2008.  The RO should then secure copies of complete records of the treatment or evaluation from all identified sources.  If the AMC/RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination by a physician to determine the etiology of any diagnosed cervical and lumbar disability.   Any indicated tests should be performed.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner should review the service treatment records, the post-service treatment records, including the September 2004 and April 2009 letters from chiropractor J.D., and all other pertinent information.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA. 

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any current cervical and/or lumbar disability is related to service.  If the examiner concludes that any diagnosed cervical and/or lumbar disorder is due to the appellant's postservice June 2004 motor vehicle accident, the examiner must specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran had a pre-existing, but asymptomatic chronic cervical and/or lumbosacral spine disability prior to the accident as suggested in the private chiropractor's September 2004 letter.   

The examiner must explain the rationale for all opinions provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

6.  The AMC/RO shall issue a statement of the case addressing the question what evaluation is warranted for posttraumatic stress disorder since April 18, 2011.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal, this issue should be returned to the Board.  38 U.S.C.A. § 7104.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


